Title: To John Adams from William Stephens Smith, 11 February 1815
From: Smith, William Stephens
To: Adams, John



most respected Sir
Washington Saturday Feby 11th. 1815—

you and your dear family may have wondered at my silence for some weeks past, but I have been very, seriously indisposed, this I have not communicated to my Children at Newyork nor to our family at the Valley or Utica, it could only tend to excite painful sensations to them, therefore I have been silent—It is of course a satisfaction to me, to state to you, that I feel as if, I had perfectly recovered, tho’ in a state of partial embicility, Oh my dear Sir, what a helpless creature by himself, is the proud Lord of this extended world—the commoners of Nature, each wing that flits along the spacious air sky, is less dependant, than its boasting master—
The enclosed hand bill, will will fully inform you of the Success of our Arms at New Orleans, I congratulate you most sincerely on the important event, There can be no man so dead to the emotions of benevolence as not to feel a congratulating glow of soul when his Country is crowned with success, if there is, I wish not to associate with him, I discard the cold unfeeling politician who can laugh to hear a Nation groan—T.P.
With affectionate regards to Mrs. Adams—and polite remembrance to the Judge & his Lady, Cousin Louisa and Love to sweet Susan, I am with great regard & respect / Yours.
W: S: Smith